Citation Nr: 1047859	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-15 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to October 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied service connection for the claimed disabilities.  
The case was then transferred to the jurisdiction of the RO in 
Phoenix, Arizona.

A hearing was held on December 1, 2009, in Phoenix, Arizona, 
before the undersigned, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e) (2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development 
in May 2010.  That development was completed, and the case has 
since been returned to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for 
tinnitus; however, during the pendency of the appeal, the RO 
granted that benefit in a September 2010 rating decision. 
Accordingly, the issue of entitlement to service connection for 
tinnitus no longer remains in appellate status, and no further 
consideration is required.

The issues of entitlement to service connection for bilateral 
hearing loss and for hypertension will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from August 1965 to October 
1965 and is presumed to have been exposed to herbicides. 

2.  The Veteran has been shown to have atherosclerotic 
cardiovascular disease and coronary artery disease, which are 
presumed to be related to in-service herbicide exposure.


CONCLUSIONS OF LAW

Atherosclerotic cardiovascular disease and coronary artery 
disease are presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In the decision below, the Board has granted the Veteran's claim 
for service connection for a heart disorder, and therefore, the 
benefit sought on appeal has been granted in full.  Accordingly, 
regardless of whether the notice and assistance requirements have 
been met in this case, no harm or prejudice to the appellant has 
resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 
3.309(e).  Section 3.307(d)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 
3.307(d)(6) also provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(d)(6)(iii).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam. Id.

The diseases presumed to be associated with herbicide exposure 
include:  chloracne or other acneform diseases consistent with 
chloracne, type 2 diabetes (also known as type II diabetes or 
adult-onset diabetes), Hodgkin's disease, ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina), all chronic B-cell leukemias (including, but not limited 
to, hairy-cell leukemia and chronic lymphocytic leukemia), 
multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  
For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 
(2002). Notwithstanding the foregoing, regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service. 
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, a presumption of service 
connection provided by law is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VA regulations require that a 
veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a veteran who never went 
ashore from the ship on which he served in the Vietnam coastal 
waters was not entitled to presumptive service connection.  The 
Federal Circuit has further held that VA's amendment to its 
Adjudication Procedure Manual excluding veterans who had not set 
foot in Vietnam was not invalid nor impermissibly retroactively 
applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a heart disorder.  
During the pendency of this appeal, in accordance with authority 
provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs 
announced the decision to establish presumptions of service 
connection, based upon exposure to herbicides within the Republic 
of Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and hairy cell 
leukemia and other B cell leukemias.  VA's final regulation was 
issued on August 31, 2010.  See 75 Fed. Reg. 53202 -53216 (Aug. 
31, 2010).  For purposes of this regulation, the term "ischemic 
heart disease" includes acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular disease including 
coronary artery disease and coronary bypass surgery; and, stable, 
unstable, and Prinzmetal's angina.  

The Veteran has not alleged that his claimed heart disorder is 
related to herbicide exposure in service.  However, in light of 
the recent changes, the Board has considered whether presumptive 
service connection is warranted in this case. 

During a July 2006 VA examination and the December 2009 hearing 
before the Board, the Veteran indicated that he had served in 
Vietnam.  His DD 214 shows that he had two months and two days of 
foreign and/or sea service, and pursuant to a June 2006 request 
for information, the U.S. Army and Joint Services Records 
Research Center (JSRRC) confirmed that the Veteran served in 
Vietnam from August 1965 to October 1965.  Therefore, the Veteran 
is presumed to have been exposed to herbicides.  

In addition, VA and private treatment records as well as VA 
examinations dated from 2005 to 2008 reflect diagnoses of 
atherosclerotic cardiovascular disease and coronary artery 
disease.  As such, the medical evidence shows that the Veteran 
has a current diagnosis of ischemic heart disease, to include 
atherosclerotic cardiovascular disease and coronary artery 
disease.  Accordingly, the Board finds that service connection 
for atherosclerotic cardiovascular disease and coronary artery 
disease is warranted on a presumptive basis. 



ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for atherosclerotic cardiovascular 
disease and coronary artery disease is granted.



REMAND

As discussed above, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires the VA to assist a claimant 
in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).


Bilateral Hearing Loss 

The Veteran contends that he has hearing loss due to noise 
exposure in service.  In particular, he asserts that he was 
exposed to artillery noise.

The Veteran's service records do show that he served as a 
ballistic meteorological crewman, and he is considered competent 
to relate a history of noise exposure during service. See 38 
C.F.R. § 3.159(a)(2).

The Veteran's service treatment records also include several 
audiological evaluations.  During the Veteran's October 1963 
induction examination, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
15 (20)

(NOTE: Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left of each column and are 
not in parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures in 
parentheses.)

During the Veteran's October 1965 separation examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
NR
15 (20)
LEFT
0 (15)
0 (10)
5 (15)
NR 
10 (15)

When the results of the Veteran's enlistment and separation 
examinations are compared, it appears that he did have a slight 
decrease in his hearing during his period of service even though 
he did not meet VA standards for hearing loss. See 38 C.F.R. § 
3.385.

The Veteran was afforded a VA examination in May 2007 in 
connection with his claim for service connection for bilateral 
hearing loss.  Following a review of the claims file and a 
physical examination, the examiner opined that the Veteran's 
hearing loss was not due to his military noise exposure.   In 
particular, she observed that the Veteran had normal hearing at 
discharge.   

The Board notes that absence of in-service evidence of a hearing 
disability during service (i.e., one meeting the requirements of 
38 C.F.R. § 3.385) is not always fatal to a service connection 
claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may serve 
as a basis for a grant of service connection for hearing loss 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post- service audiometric 
findings meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service (as opposed to intercurrent causes). See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal 
hearing is zero decibels to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  

The Veteran is competent to report having noise exposure in 
service, and the May 2007 VA examination did find him to have 
bilateral hearing loss by VA standards. See 38 C.F.R. § 3.385.  
Therefore, the Board remanded the claim in May 2010 in order to 
obtain a clarifying medical opinion.  It was specifically noted 
in the remand that the Veteran had noise exposure in service and 
that his service treatment records showed a slight decrease in 
hearing, although he did not meet the requirements of 38 C.F.R. 
§ 3.385 at the time of his separation.

Following the remand, the Veteran was afforded another VA 
examination in June 2010.  The VA examiner did not have the 
opportunity to review the claims file at the time of the 
examination, and based on the Veteran's reports, she opined that 
it was at least as likely as not that his hearing loss was 
incurred in service.  However, the examiner later reviewed the 
claims file, and in an August 2010 addendum, she noted that the 
Veteran's hearing was within normal limits for rating purposes in 
service.  She also commented that noise induced hearing loss 
occurs immediately.  Therefore, the examiner concluded that it 
was less likely as not that hearing loss was related to noise 
exposure in service.  

However, as pointed out by the Veteran's representative in a 
November 2010 informal hearing presentation, the June 2010 VA 
examiner did not account for the slight decrease in the Veteran's 
hearing during his period of service. See Hensley v. Brown, 5 
Vet. App. 155 (1993).   When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Based on the foregoing, the Board finds 
that a clarifying medical opinion is necessary to determine the 
nature and etiology of the Veteran's bilateral ear hearing loss.  


Hypertension

Pursuant to the Board's May 2010 Board remand, the Veteran was 
also afforded an additional VA examination in June 2010 in 
connection with his claim for service connection for 
hypertension.  The examiner reviewed the Veteran's claims file 
and medical history, performed a physical examination, and 
diagnosed him with hypertension.   However, he opined that the 
Veteran's hypertension was not due to or aggravated by his type 2 
diabetes mellitus.  The examiner also stated that the disorder 
was not related to the Veteran's military service and was not 
aggravated by his military service or by his type 2 diabetes 
mellitus.  However, he did not provide any rationale for his 
opinion other than a simple statement indicating it was based on 
a review of the service treatment records.  Moreover, the 
examiner did not base his opinion on an accurate review of those 
records, as he appears to have erroneously referred to the 
October 1963 pre-induction examination as an October 1967 routine 
physical examination.  In fact, the Veteran served on active duty 
from November 1963 to October 1965 and would not have had any 
service treatment records dated in October 1967.  Therefore, the 
Board finds that a clarifying medical opinion should be obtained 
for the purpose of determining the nature and etiology of any 
hypertension that may be present.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims 
folder to the June 2010 VA audiology examiner 
or, if she is unavailable, to another 
suitably qualified VA examiner for a 
clarifying opinion as to the nature and 
etiology of any current hearing loss that may 
be present.  The examiner is requested to 
review all pertinent records associated with 
the claims file, including the Veteran's 
service treatment records, post-service 
medical records, and statements.  The 
examiner should convert any audiometric 
results using ASA standards to ISO-ANSI 
standards in order to facilitate data 
comparison, and he or she should provide an 
interpretation of any audiometric findings 
contained on a graph.  

It should be noted that the absence of in-
service evidence of a hearing disability 
during service is not always fatal to a 
service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability 
and a medically sound basis for attributing 
that disability to service may serve as a 
basis for a grant of service connection for 
hearing loss where there is credible evidence 
of acoustic trauma due to significant noise 
exposure in service, post-service audiometric 
findings meeting the regulatory requirements 
for hearing loss disability for VA purposes, 
and a medically sound basis upon which to 
attribute the post-service findings to the 
injury in service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  The threshold for 
normal hearing is zero decibels to 20 
decibels and higher threshold levels indicate 
some degree of hearing loss. Id. at 157.  

The Veteran has contended that he had noise 
exposure in service.  It should be noted that 
he did serve as a ballistics meteorological 
crewman, and he is competent to attest to 
factual matters of which he had first-hand 
knowledge.

The examiner should then state an opinion as 
to the likelihood (likely, unlikely, at least 
as likely as not) that the Veteran's current 
bilateral hearing loss is causally or 
etiologically related to his military 
service, including noise exposure.   In so 
doing, the examiner should note that the 
Veteran did appear to have a slight decrease 
in his hearing during service even though he 
did not necessarily meet VA standards for 
hearing loss pursuant to 38 C.F.R. § 3.385.  
The examiner should also discuss medically 
known or theoretical causes of hearing loss 
and describe how hearing loss which results 
from noise exposure generally presents or 
develops in most cases, as distinguished from 
how hearing loss develops from other causes, 
in determining the likelihood that current 
hearing loss was caused by noise exposure in 
service as opposed to some other cause.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  The RO should refer the Veteran's claims 
folder to the June 2010 VA examiner or, if he 
is unavailable, to another suitably qualified 
VA examiner for a clarifying opinion as to 
the nature and etiology of any current 
hypertension that may be present.  The 
examiner is requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service treatment 
records, post-service medical records, and 
statements.  

The examiner should indicate whether it is at 
least as likely as not that that the 
Veteran's current hypertension is causally or 
etiologically related to his military 
service.  If not, the examiner should state 
whether such a disorder was either caused by 
or permanently aggravated by the Veteran's 
service-connected diabetes mellitus.  

The examiner must provide a rationale and 
basis for his her or her opinion.  In 
addressing the Veteran's claim for direct 
service connection, the VA examiner should 
address any pertinent findings shown in the 
Veteran's service treatment records, to 
include blood pressure readings shown on 
entrance and separation examinations.  He or 
she should also address the finding in the 
November 2008 VA examination report that the 
Veteran had the symptom of angina related to 
his diabetes mellitus.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is as 
medically sound to find in favor of such a 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  The RO/AMC should review the examination 
reports to ensure that they are in complete 
compliance with this remand.  If they are 
deficient in any manner, the RO/AMC should 
implement corrective procedures.

4.  After completing the above actions, the 
RO/AMC should conduct any other development 
as may be indicated as a consequence of the 
actions taken in the preceding paragraphs.  

5.  When the development requested has been 
completed, the case should be reviewed by the 
RO/AMC on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


